 1   Haytham Faraj, Pro Hac Vice
     Law Offices of Haytham Faraj
 2   1935 W. Belmont Ave.
 3   Chicago, IL 60657
     P: 312-635-0800
 4   M: 818-925-4060
 5   F: 202-280-1039
     haytham@farajlaw.com
 6
     Attorney for Plaintiff
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                                  FOR THE DISTRICT OF ARIZONA
 9
10    MUSSALINA MUHAYMIN as Personal
                                                 Case No. CV-17-04565-PHX-SPL
      Representative of the Estate of
11
      MUHAMMAD ABDUL MUHAYMIN
12    JR.,
13
                    Plaintiff,                   PLAINTIFF’S RESPONSE TO
14                                               DEFENDANT’S SUPPLEMENT TO
      v.                                         MEMORANDUM RE:
15
                                                 CONFIDENTIAL DESIGNATION OF
16    CITY OF PHOENIX, an Arizona                DEPOSITION TRANSCRIPT AND
      Municipal Corporation; ANTONIO             VIDEO
17    TARANGO; Officer OSWALD
18    GRENIER; Officer KEVIN McGOWAN;            AND
      Officer JASON HOBE; Officer
19    RONALDO CANILAO; Officer DAVID             EXPEDITED MOTION FOR
20    HEAD; Officer SUSAN HEIMBINGER;            PROTECTIVE ORDER TO CEASE
      Officer JAMES CLARK; Officer DENNIS        AND/DESIST AND REMOVE
21    LEROUS; Officer RYAN NIELSON;              PUBLIC POSTINGS
22    Officer STEVEN WONG; and DOE
      Supervisors 1-5,
23
                    Defendants.
24
25
26
27
28
                                             1
          PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENT TO MEMORANDUM RE:
      CONFIDENTIAL DESIGNATION OF DEPOSITION TRANSCRIPT AND VIDEO AND EXPEDITED
      MOTION FOR PROTECTED ORDER TO CEASE AND DESIST AND REMOVE PUBLIC POSTINGS
 1      PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO CEASE AMD

 2                                             DESIST
 3
                                         INTRODUCTION
 4
 5          Defendant City of Phoenix and its elected officials are using taxpayer money to fund

 6   legal efforts aimed at curbing political speech in an effort to protect their seats in the 2020
 7
     elections. Counsel for the defendant City and its elected officials filed a supplement to its
 8
     motion for a protective order seeking to muzzle counsel for the plaintiff in this action from
 9
10   commenting on current events and drawing comparisons to the knee that killed George
11   Floyd with the knee that killed Muhammad Muhaymin. The defendants seek to use the
12
     civil case as a pretext to limit the advocacy of counsel on behalf of plaintiffs who have
13
14   called for criminal prosecution for the defendant officers, which this court has no

15   jurisdiction over; modification of the use of arrest procedures which are known to cause
16
     positional asphyxiation that this court has no power to order or affect; firing of the
17
18   responsible officers, which this court cannot order; the unseating of the Mayor in the 2020

19   elections which is constitutionally protected political speech unrelated to the civil case;
20
     unseating of the Maricopa County Attorney in November 2020 who failed to conduct a
21
     criminal investigation into the individual defendant officer actions; advocacy to appoint a
22
23   new Police Chief that is willing to hold officers accountable for official misconduct as the
24   City of Minneapolis did after the killing of George Floyd in the exact manner that
25
     Muhammad Muhaymin was killed by the individual defendant officers in this case, and
26
27   which this court cannot limit.

28          Lastly, even if this court were to limit its inquiry of the postings to the impact on
                                                  2
          PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENT TO MEMORANDUM RE:
      CONFIDENTIAL DESIGNATION OF DEPOSITION TRANSCRIPT AND VIDEO AND EXPEDITED
      MOTION FOR PROTECTED ORDER TO CEASE AND DESIST AND REMOVE PUBLIC POSTINGS
 1   the civil case, plaintiffs are well within their rights to engage in the conduct because it is a

 2   response to the defendants’ attempts to shape the narrative by posting an edited and
 3
     modified version of the incident along with patently false statements that Mr. Muhaymin
 4
 5   refused to leave a public facility; assaulted an employee; and that he acted violently. All of

 6   these statements are falsely based on sworn testimony from the defendant officers and
 7
     Community Center manager. Arizona Rules of Professional Conduct 3.6, as with the Model
 8
     Rules, permit a lawyer to make a statement to protect a client from the substantial undue
 9
10   prejudice as a result of statements not initiated by the lawyer or the lawyer’s client. The
11   temporal qualifier in the rule has not been mitigated because the posted quoted statements
12
     from the Phoenix police department statement remain online and is visible on the first page
13
14   of a google search for the name Muhammad.1

15
                                        LEGAL ARGUMENT
16
17    I.    Plaintiff’s counsel advocacy is not limited to the civil matter but also includes
18          advocacy to effectuate criminal prosecution of defendants, policy changes,
            procedural changes and, if necessary, political change.
19
            The events since May 25, 2020, since the killing of Mr. George Floyd, have brought
20
21   renewed attention to the issues of excessive force by police. The killing of George Floyd
22   by asphyxiation by four Minneapolis police officers has been condemned by numerous
23
     police Chiefs, public officials and even the very pro-police President of the United States
24
25   called for the F.B.I. to investigate the death of George Floyd. The responsible officers were

26
27          1
              All statements attributed to police officers which may be subject to the unagreed
     to assertion of confidentiality by defendants are available online from the video posted by
28   the defendants through ABC News.              3
          PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENT TO MEMORANDUM RE:
      CONFIDENTIAL DESIGNATION OF DEPOSITION TRANSCRIPT AND VIDEO AND EXPEDITED
      MOTION FOR PROTECTED ORDER TO CEASE AND DESIST AND REMOVE PUBLIC POSTINGS
 1   fired within 24 hours of the death of Mr. Floyd and the officer with a knee to the neck of

 2   Mr. Floyd was charged criminally by the District Attorney.
 3
            Mr. Muhaymin died the same way. After cuffing Mr. Muhaymin, the defendant
 4
 5   officers took him to ground, one placed his knee into the neck and head of Mr. Muhaymin

 6   as others pressed their knees or bodies into his back, depriving him of the ability to breath
 7
     until he suffocated to death. Mr. Muhaymin’s sister and daughter, from the outset and long
 8
     before any civil action was taken, called for a criminal investigation and prosecution.
 9
10   Neither the City or Maricopa County took any action. They called for the firing of the
11   police officers. None of the officers were fired or even administratively reprimanded. They
12
     called for changes in how to deal with mentally disabled people like Mr. Muhaymin. The
13
14   City demurred. When their pleas found no response from the City of Phoenix or the

15   Maricopa County Attorney, they reached out, through their counsels, to human and civil
16
     rights organizations and advocates including Black Lives Matter and CAIR of Arizona,
17
18   among several others, to help them raise awareness and effectuate the political change

19   necessary to prevent deaths like Mr. Muhammad’s from happening again. All of these
20
     actions took place before a civil case was filed. Counsel for the plaintiffs have been along-
21
     side their clients advocating for the legal and political remedies they seek to effectuate from
22
23   the outset.
24          Social media posts calling attention to the stark parallels between the deaths of Mr.
25
     Floyd and Mr. Muhaymin do nothing to advance the civil case for plaintiffs nor deny either
26
27   party a right to a fair trial. Prominence does not produce prejudice. Skilling v. United States,

28   561 U.S. 358, 130 S. Ct. 2896, 2902, 177 L. Ed. 2d 619 (2010). A presumption of prejudice
                                                 4
          PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENT TO MEMORANDUM RE:
      CONFIDENTIAL DESIGNATION OF DEPOSITION TRANSCRIPT AND VIDEO AND EXPEDITED
      MOTION FOR PROTECTED ORDER TO CEASE AND DESIST AND REMOVE PUBLIC POSTINGS
 1   attends only the extreme case. Id. The social media posts do offer plaintiffs an opportunity

 2   to influence political change in the leadership of the City and the County in the November
 3
     elections and perhaps even criminal accountability of the officers. The City’s motion to
 4
 5   muzzle counsel for plaintiffs is an illegal attempt to curb political speech. It is also probably

 6   a criminal act that violates Federal Election laws by the politician who approved the work
 7
     of private counsel paid for by taxpayers to protect the political seats of elected officials
 8
     including the City of Phoenix Mayor and City Council seats up for election.
 9
10                   a. Pursuit of criminal prosecution of the defendants is issue advocacy
                        unrelated to the civil case.
11
12          In June of 1995, the U.S. Department of Justice, Office of Justice Programs,

13   National Institute of Justice published a bulletin that was disseminated to all law
14
     enforcement agencies putting them on notice of the danger of positional asphyxia. (Exhibit
15
     1.) Positional asphyxia is the cause of death of George Floyd and Muhammad Muhaymin.
16
17   The bulletin also provided information about the physiology of the struggle. Pressure
18   applied to the back of the person who is prone will result in compression. Compression
19
     will result in difficulty breathing which causes the person to struggle even more. Greater
20
21   pressure to subdue has the opposite effect of inducing compliance. It results in a greater

22   struggle to breath due to oxygen deficiency until the person suffocates. This is the manner
23
     of death of Muhammad Muhaymin. He cried out several times that he cannot breathe. He
24
     clearly struggled the less oxygen he received. Rather than let up as the bulletin
25
26   recommends. The officers remained on him until he died. That is the same manner of death
27
     as Mr. Floyd.
28
                                                    5
          PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENT TO MEMORANDUM RE:
      CONFIDENTIAL DESIGNATION OF DEPOSITION TRANSCRIPT AND VIDEO AND EXPEDITED
      MOTION FOR PROTECTED ORDER TO CEASE AND DESIST AND REMOVE PUBLIC POSTINGS
 1          The immediate condemnation of Mr. Floyd’s death by many police chiefs, public

 2   officials and even the President, and the firing of the four responsible officers, provided an
 3
     opportunity to bring attention and accountability to the conduct of the officers involved in
 4
 5   Mr. Muhammed’s death and the City’s failure to train the officers to recognize the dangers

 6   of positional asphyxia. The advocacy undertaken by counsel for plaintiffs is not limited to
 7
     winning the civil case but to bring attention to fundamental issues in policing. Plaintiff
 8
     Mussalina Muhaymin continues to demand criminal accountability. Social media posts to
 9
10   bring attention to Mr. Muhammad’s death that can be leveraged to apply pressure on
11   politicians to conduct an independent criminal investigation and to charge the responsible
12
     officers is well within the charge of plaintiffs’ counsel, or, in the alternative, face the wrath
13
14   of voters. Such issue advocacy is part and parcel of counsel’s advocacy. See Fed. Election

15   Comm'n v. Wisconsin Right To Life, Inc., 551 U.S. 449, 477, 127 S. Ct. 2652, 2671, 168 L.
16
     Ed. 2d 329 (2007). Rejecting the attempt to regulate issue advocacy.2
17
18          Claims by defendants that the social media posts will somehow influence the civil
19
     case are disingenuous and specious in light of the City of Phenix Police Department’s
20
     spokes person’s false statements about the facts of this case and the videos remain for the
21
22   public to access and review. https://abcnews.go.com/US/phoenix-police-release-body-
23
     camera-videos-mans-death/story?id=45088346, (Exhibit 2) (As it appeared on June 1,
24
     2020). The city wants to have its cake and eat it too. On the one hand, they claim prejudice
25
26
27          2
              The citation to this case is not intended to draw factual parallels to the challenge
     by the FEC to Wisconsin Right to Life but it is an informative reminder of the strict scrutiny
28   the attempt to regulate speech receives.       6
          PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENT TO MEMORANDUM RE:
      CONFIDENTIAL DESIGNATION OF DEPOSITION TRANSCRIPT AND VIDEO AND EXPEDITED
      MOTION FOR PROTECTED ORDER TO CEASE AND DESIST AND REMOVE PUBLIC POSTINGS
 1   when counsel for plaintiffs engages in inherently political speech calling on the public to

 2   hold public officials responsible, while on the other hand, the spokesperson of the police
 3
     department leverages the unique access police departments have to free publicity to offer
 4
 5   false facts and conclusions that they know will forever remain accessible to the public. The

 6   Phoenix police department did not just put out the videos, they put out statements that could
 7
     have only come from police officers to shape the narrative to the defendants’ benefit. The
 8
     Spokesperson was not present at the scene of Mr. Muhammad’s killing. Accordingly, his
 9
10   information came from the officers at the scene. The City knowingly and intentionally put
11   out those statements. Now, it seeks court intervention to make them “confidential” so as
12
     not, as the City alleges, to influence the proceeding. But that is not the only reason
13
14   statements may be made public.

15                 b. Advocacy and speech to effectuate political change is unrelated to
16                    this civil case.

17          Notwithstanding the submission as evidence in support of the motion of a settlement
18   communication covered by F.R.E. 408, every settlement communication sent by plaintiffs
19
     has invited dialogue between City leaders, including the police chief, and the plaintiffs.
20
21   Defendants have not shown any interest except a half-heated attempt at mediation. Plaintiff

22   Mussalina Muhaymin, like most victims of violent crimes, seeks answers and
23
     understanding. She seeks accountability. The remedies available through a civil suit were
24
     her last resort and remain lowest on her list of priorities.
25
26          When the City refused to hold the responsible officers accountable, Plaintiff
27
     Muhaymin turned to action to effectuate political change. She reached out to several
28
                                                    7
          PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENT TO MEMORANDUM RE:
      CONFIDENTIAL DESIGNATION OF DEPOSITION TRANSCRIPT AND VIDEO AND EXPEDITED
      MOTION FOR PROTECTED ORDER TO CEASE AND DESIST AND REMOVE PUBLIC POSTINGS
 1   community and national civil rights organization with the help of her attorneys to bring

 2   attention to the City’s failure to hold the responsible officers accountable. Social media
 3
     posts seek to effectuate that change. We currently continue to work to bring the type of
 4
 5   media attention that the City and its police department have ready -and free- access to so

 6   that City leaders can be held accountable for their refusal in the fall3. The City’s motion,
 7
     that is funded by taxpayers, seeks to limit that political speech and may violate Federal
 8
     Election laws. “A State or local officer or employee may not use his official authority or
 9
10   influence for the purpose of interfering with or affecting the result of an election for office.”
11   5 U.S.C. §1502. While an argument can certainly be made that social media posts may
12
     possibly affect the civil case, the jury selection process and the charge of the jury regarding
13
14   their duties to follow the law, eliminates the possibility of unfair prejudice from pretrial

15   publicity, assuming people saw and remember the social media posts at the time of trial. A
16
     more persuasive argument is that the social media posts will put pressure on elected
17
18   officials to take action to better train and regulate the police department, to hold the

19   responsible officers accountable or lose their elected offices in the fall.4 The attempt to
20
     limit plaintiffs, through counsel, from bringing attention to the city leaders’ failure to take
21
     action is an attempt to have this court regulate inherently political speech, not subject to
22
23   regulation.
24
25
            3
             Compare the City of Phoenix utter refusal to undertake a criminal investigation or
26   even a an administrative review of procedures with the actions of the Minneapolis P.D. in
27   the George Floyd case.
            4
              The Maricopa County Attorney, City of Phoenix mayor and three council member
28   seats are up for reelection in the fall.  8
          PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENT TO MEMORANDUM RE:
      CONFIDENTIAL DESIGNATION OF DEPOSITION TRANSCRIPT AND VIDEO AND EXPEDITED
      MOTION FOR PROTECTED ORDER TO CEASE AND DESIST AND REMOVE PUBLIC POSTINGS
 1             City officials undertook to publish the City’s own position in the local media. Supra.

 2   They are well aware that Arizona Rule of Professional Conduct ER 3.6, which the
 3
     defendants rely on to effectuate their purpose of silencing counsel for the plaintiff, also
 4
 5   states:

 6
               Notwithstanding paragraph (a), a lawyer may make a statement that a reasonable
 7
               lawyer would believe is required to protect a client from the substantial undue
 8
               prejudicial effect of recent publicity not initiated by the lawyer or the lawyer's
 9
               client. A statement made pursuant to this paragraph shall be limited to such
10
               information as is necessary to mitigate the recent adverse publicity.
11
               Ariz. R. Prof. Cond. 3.6(c) (Emphasis added).
12
13   Defendants failed to include that paragraph in their brief. While the Court may be aware of
14
     the Rule and its exception, the failure to include it, reveals defendants’ lack of candor with
15
     the Court. See. E.R. 3.3(a)(2).
16
17             In light of the City’s clear violation of E.R. 3.6 when it used the police department
18   spokesperson to provide alleged facts that are verifiably false about the killing of Mr.
19
     Muhammad and the reasonable presumption that defendants did not stop reading E.R. 3.6
20
21   at paragraph (b) but actually continued to paragraph (c), the exception, the City’s motion

22   appears to be nothing more than a tax payer funded effort by public officials to limit the
23
     political damage to their political careers from their failure to undertake a criminal
24
25   investigation of the defendant officers’ actions or even an administrative review of arrest

26   procedures that the DOJ warned about in 1995.
27
                      c. The social media posts in this case are appropriate responses to the
28                       Defendants’ media statements.
                                                  9
          PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENT TO MEMORANDUM RE:
      CONFIDENTIAL DESIGNATION OF DEPOSITION TRANSCRIPT AND VIDEO AND EXPEDITED
      MOTION FOR PROTECTED ORDER TO CEASE AND DESIST AND REMOVE PUBLIC POSTINGS
 1      Despite jury instructions that admonish jurors not to conduct outside research about a

 2   case, jurors often do. A simple search of the words “Muhammad” and “Muhaymin” reveals
 3
     the ABC News article, on the first search page, that includes quotes from City of Phoenix
 4
 5   P.D. with the following false statements:

 6                 1. “Multiple officers were needed to subdue the man who continued to act
 7
                        violently even after he was restrained by officers and handcuffs.”
 8
 9   (See Exhibit 2.)
10
            This statement is false and was then known to be false by the Phoenix P.D. and its
11
12   spokesperson. All of the officers directly involved have been deposed and none have
13   testified that Mr. Muhaymin was violent. The videos do not reveal violent behavior.
14
     Moreover, Mr. Muhaymin was handcuffed and subdued outside of the Maryvale
15
16   Community Center by the first three officers that were there. He started screaming after

17   they got him to the police vehicle and lifted his handcuffed arms up behind his back and in
18
     a nearly 360-degree arc over his head and to his front. That violence was unnecessary since
19
20   he was already handcuffed and at the vehicle. That movement probably tore both rotator

21   cuffs which would have caused intolerable pain which is consistent with the agonizing
22
     screams heard on the video. Finally, the witness -Arizona Smith- who observed the arrest
23
     and killing, testified that officers took Muhaymin to ground after he had his handcuffed
24
25   arms spun from behind his back to his front. She testified that four officers put their weight
26   on him, and one had a knee to his neck. She heard him say I can’t breathe before he fell
27
     silent. (Arizona Smith Depo. P. 14-18. Exhibit 3.)
28
                                                   10
          PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENT TO MEMORANDUM RE:
      CONFIDENTIAL DESIGNATION OF DEPOSITION TRANSCRIPT AND VIDEO AND EXPEDITED
      MOTION FOR PROTECTED ORDER TO CEASE AND DESIST AND REMOVE PUBLIC POSTINGS
 1                  2. “Officers observed Muhaymin ‘acting erratically’ and refusing to leave

 2                      the facility after he ‘had assaulted an employee.’”
 3
 4   (See Exhibit 2.)

 5
             This statement is also false. Officers never asked him to leave the facility and had
 6
 7   no right to ask him to leave a public facility because he had not violated any law. The

 8   facility manager was deposed and consistent with his statement on video admitted that he
 9
     was not assaulted. The police officers, then, knew that the public facility manager had made
10
     a false police report alleging an assault. Yet, they decided to arrest Muhaymin and to ignore
11
12   the crime committed by the facility manager in violation of Arizona Revised Statute 13-
13   2907.1 which states: “A person commits false reporting by initiating or circulating a report
14
     of a…offense…knowing that such report is false and intending [t]hat it will cause action
15
16   of any sort by an official…organized to deal with emergencies.” The facility manager

17   admitted to the officers that he was not assaulted. It was his false call that resulted in their
18
     response to the Community Center. The officers ignored the false call and set upon
19
20   Muhaymin instead.

21                  3. “While struggling with officers on the ground in the parking lot outside
22
                        the community center after his arrest, Muhaymin began showing signs
23
                        of medical distress.”
24
25
     (Id.)
26
27           This statement is also false and misleadingly suggests that there was a struggle
28
                                                    11
          PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENT TO MEMORANDUM RE:
      CONFIDENTIAL DESIGNATION OF DEPOSITION TRANSCRIPT AND VIDEO AND EXPEDITED
      MOTION FOR PROTECTED ORDER TO CEASE AND DESIST AND REMOVE PUBLIC POSTINGS
 1   instigated by Mr. Muhaymin. Mr. Muhaymin’s only struggle was his struggle to breath

 2   when the defendant officers digged their knees into his neck and back until he died. He
 3
     pleaded “I can’t breathe” several times. The homicide was not a result of the struggle by
 4
 5   Mr. Muhammad but due to positional asphyxiation brought upon from the knee to

 6   Muhaymin’s neck and the weight upon his back causing compression and depriving him
 7
     of oxygen. He did not die because he struggled. He died because he was suffocated.
 8
            Unlike the ABC News article with the statements from the individual defendants
 9
10   and the City of Phoenix which appear on the first page of a google search, the social media
11   posts defendants complain about could not be retrieved through a google search after
12
     combing through the first 10 pages of a google search result using the words “Muhammad
13
14   Muhaymin.” Any claim by defendants that they are not responsible for the ABC News

15   report article or that the article is old is disingenuous and feigns ignorance. Unlike a
16
     traditional newspaper article whose impact would be expected to dissipate after a few years
17
18   or even months or weeks, statements on the internet remain readily accessible and always

19   visible. The defendants knew that their statements would be accessible on the internet as
20
     the official factual version of what actually occurred. The statements of defendants appear
21
     as the third listing on the first page of a google search. A juror who determines to disobey
22
23   the court’s admonition to not conduct outside research will find the false statements about
24   Mr. Muhammad long before any social media postings, assuming such postings are capable
25
     of being retrieved by a Google search. And if such posts are accessible, then they are
26
27   nothing more than proper responses to the City’s pretrial publicity statements as allowed

28   by ER 3.6(c).
                                                  12
          PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENT TO MEMORANDUM RE:
      CONFIDENTIAL DESIGNATION OF DEPOSITION TRANSCRIPT AND VIDEO AND EXPEDITED
      MOTION FOR PROTECTED ORDER TO CEASE AND DESIST AND REMOVE PUBLIC POSTINGS
 1                 d. Defendants attack on plaintiff’s counsel and his intent are specious
                      and seeks to damage an-out-of state counsel’s reputation before this
 2                    court.
 3
            Undersigned counsel served in the U.S. Marine Corps for 22 years before retiring.
 4
     After service throughout the world in several combat missions and many leadership
 5
 6   positions, counsel became an attorney and represented criminally accused service
 7   members. Undersigned counsel has tried more than one hundred criminal and civil jury
 8
     trials throughout the United States. Plaintiff’s counsel does not need nor seeks to leverage
 9
10   pretrial publicity to prevail at trial as the defendants allege. Wearing the uniform and

11   swearing to uphold the constitution meant a commitment to protecting the weak and
12
     vulnerable and to fight against those who abuse their authority or power. The social media
13
     posts provide a vehicle to advocate for political change on behalf of a helpless client who
14
15   is desperate to understand why no one has been held accountable for the death of her
16
     brother, especially in light of the accountability demonstrated by city leaders in
17
     Minneapolis for the death of George Floyd.
18
19          The social media posts were, in fact, posted to leverage the national attention now
20   turned to policing so that the City of Phoenix will institute the necessary procedures to
21
     avoid tragedies like the death of Muhammad Muhaymin and to hold accountable officers
22
23   that violate well known policies.5 To the extent that such posts incite anger at the City of

24
25
            5
              City of Phoenix is well aware of the dangers of positional asphyxiation. In 2014,
26   the city settled a case alleging the wrongful death of a man due to positional asphyxiation.
27   See      https://www.azcentral.com/story/news/local/phoenix/2019/02/06/family-edgardo-
     figueroa-who-died-phoenix-police-custody-get-settlement/2790658002/
28
                                                  13
          PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENT TO MEMORANDUM RE:
      CONFIDENTIAL DESIGNATION OF DEPOSITION TRANSCRIPT AND VIDEO AND EXPEDITED
      MOTION FOR PROTECTED ORDER TO CEASE AND DESIST AND REMOVE PUBLIC POSTINGS
 1   Phoenix and its police department, then such actions are precisely what is needed to

 2   effectuate change in November and prima facie evidence of the improper use of public
 3
     authority and money by defendants to interfere with a political election. Defendant’s
 4
 5   unpersuasive citation to a couple of out of state, unreported district court cases, where in

 6   one the court disagreed with the attempt to disallow video depositions of police officers
 7
     but permitted blurring of the faces upon plaintiff’s concession that there is no reason to
 8
     believe that the officers will not be available to appear for trial; and another related to a
 9
10   disagreement in a settlement agreement as to whether police officer’s images would be
11   pixelated, are hardly persuasive authority to curb speech seeking to effectuate political
12
     change.
13
14
15                                        CONCLUSION
16
            Defendants’ supplemental motion should be denied in its entirety as an improper
17
18   limitation on constitutionally protected speech. The complained of social media posts are

19   unlikely to affect the trial outcome but definitively fit the definition of a political issue
20
     which may not be limited by this court absent strict scrutiny. Moreover, even if the social
21
     media posts are likely to fit the definition of pretrial statements, they are well within the
22
23   response parameters contemplated by E.R. 3.6(c) of the Arizona Rules of Professional
24   Conduct.
25
26
27
28
                                                  14
          PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENT TO MEMORANDUM RE:
      CONFIDENTIAL DESIGNATION OF DEPOSITION TRANSCRIPT AND VIDEO AND EXPEDITED
      MOTION FOR PROTECTED ORDER TO CEASE AND DESIST AND REMOVE PUBLIC POSTINGS
 1   Respectfully submitted this 1st of June, 2020.

 2                                                      LAW OFFICES OF HAYTHAM
 3                                                      FARAJ

 4                                                      /s/ Haytham Faraj
 5                                                      Haytham Faraj, Pro Hac Vice
                                                        Attorney for Plaintiff
 6
 7
 8
                                   CERTIFICATE OF SERVICE
 9
10          I hereby certify that on June 1, 2020, I electronically files the forgoing with the
11   Clerk of the Court for the U.S. District Court, District of Arizona, using the CM/ECF
12
     System. A notice of electronic filing will be served on the following registered participants:
13
14
15   Daniel J. O’Connor Jr.
16   Karen Stillwell
     Jared Scarborough
17   O’CONNOR & DYET, P.C.
18   7955 South Priest Drive
     Tempe, Arizona 85284
19   Attorneys for defendants
20
     Brian J. Theut
21   Theut, Theut & Theut
     5150 North 16th Street
22
     Phoenix, AZ 85258
23   Court ordered representative
      for Amirah Muhaymin, a minor
24
25   By: /s/ Haytham Faraj
26
27
28
                                                   15
          PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENT TO MEMORANDUM RE:
      CONFIDENTIAL DESIGNATION OF DEPOSITION TRANSCRIPT AND VIDEO AND EXPEDITED
      MOTION FOR PROTECTED ORDER TO CEASE AND DESIST AND REMOVE PUBLIC POSTINGS
